DETAILED ACTION

This Office Action is a response to an amendment filed on 11/01/2021, in which claims 1-2 and 4-9 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant’s arguments, see Remarks, page 9-12, filed on 11/01/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yoshinori (JP 2013/168778 A) and Curtis (US 2017/0072850 A1) .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A) in view of Curtis (US 2017/0072850 A1).

Regarding claim 1, Yoshinori discloses: A display control system that controls a display device provided outside a work vehicle that includes work equipment having a work tool (i.e. bucket 12a), a boom, and an arm, the boom and the arm supporting the work tool (see Fig. 1 and paragraph 21, work vehicle 12 having movable arm 12b (including boom and arm) and bucket 12a), the display control system comprising: 
(see paragraph 43), the control device being programed to
acquire a captured image captured by an imaging device mounted on the work vehicle (see Fig. 2 and paragraph 32, camera 31); 
acquire a supplementary image representing information related to the work vehicle (see paragraph 37, cameras 41 and 42 capturing the working state of working machine 12); 
generate a display image in which a side surface of the boom is shown in the captured image (see Fig. 4, boom 12b and bucket 12a is shown on the display); and 
output a display signal in order to display the display image on the display device (see paragraph 39, video signal captured by the cameras 41 and 42 are inputted to the corresponding sub-monitors 53 and 54).
Yoshinori does not explicitly disclose: generate a display image in which the supplementary image overlaps the captured image in a disposition area of the captured image.
However, Curtis from the same or similar endeavor discloses: generate a display image in which the supplementary image overlaps the captured image in a disposition area of the captured image (see Curtis, paragraph 530 and Fig. 7, overlay the highlight images over callout image).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “generate a display image in which the supplementary image overlaps the captured image in a disposition area of the  (see Curtis, paragraph 14).
The combination of Yoshinori and Curtis discloses: the disposition area being an area where a side surface of the boom is shown in the captured image (see Yoshinori, Fig. 4, the side surface of the boom is shown in the top portion of the image, and as disclosed by Curtis, the supplementary images are provided on the top portion of the display image).

Regarding claim 2, the combination of Yoshinori and Curtis discloses: The display control system according to claim 1, wherein
the supplementary image supplements a lack of sensation obtained while riding in the work vehicle (see Yoshinori, paragraph 40).

Regarding claim 5, claim 5 is drawn to a method having limitations similar to the system claimed in claim 1 treated in the above rejections.  Therefore, method claim 5 corresponds to system claims 1 and is rejected for the same reasons of anticipation as used above.

Regarding claim 6, the combination of Yoshinori and Curtis discloses: The display control system according to claim 1, wherein
the supplementary image includes a posture image of the work vehicle (see Yoshinori, paragraph 39-40).

Regarding claim 7, the combination of Yoshinori and Curtis discloses: The display control system according to claim 6, wherein
the posture image represents a current posture of the work equipment based on information on inclination angles of the boom, the arm, and the work tool (see Yoshinori, paragraph 39-40, the image captured by cameras 41 and 42 show a side image of the work vehicle including the boom, arm and work tool).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A) and Curtis (US 2017/0072850 A1) in view of Ogura (US 2017/0248946 A1).

Regarding claim 4, the combination of Yoshinori and Curtis discloses: The display control system according to claim 1, but does not explicitly disclose: wherein the control device is further programmed to  
receive an instruction for layout of a plurality of supplementary images, 
arrange the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout.
However, Ogura from the same or similar endeavor discloses: receive an instruction for layout of a plurality of supplementary images (see Ogura, paragraph 90), 
arrange the plurality of supplementary images side by side in the area of the captured image according to the instruction for layout (see Ogura, paragraph 90 and Fig. 4).
(see Ogura, paragraph 88).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2013/168778 A) and Curtis (US 2017/0072850 A1) in view of Ishimoto (US 2014/0354813 A1).

Regarding claim 8, the combination of Yoshinori and Curtis discloses: The display control system according to claim 6, but does not explicitly disclose: wherein
a swing body image representing a swing body of the work vehicle in the posture image is varied based on a measurement value of an inclination measurer.
However, Ishimoto from the same or similar endeavor discloses: a swing body image representing a swing body of the work vehicle in the posture image is varied based on a measurement value of an inclination measurer (see Ishimoto, paragraph 72-73).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “a swing body image representing a swing body of the work vehicle in the posture image is varied based on a (see Ishimoto, paragraph 11).

Regarding claim 9, the combination of Yoshinori, Curtis, and Ishimoto discloses: The display control system according to claim 1, wherein
the supplementary image includes an overhead image that is generated based on images captured by a plurality of cameras, the plurality of cameras being provided on a swing body of the work vehicle (see Ishimoto, paragraph 8 and paragraph 50, and Fig. 1 and Fig. 3, cameras 13L, 13R, 13B, and 13F).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483